Exhibit 10.2

 

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

This AMENDMENT NO. 1 TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of March 9, 2018 among Kona Grill, Inc., a
Delaware corporation (the “Borrower”); each of the Subsidiaries (as defined in
the Credit Agreement referred to below) of the Borrower that is a signatory
hereto (each such Subsidiary, together with each Additional Grantor (as defined
in the Security Agreement referred to below) that becomes a party thereto
pursuant to Section 9.14 of the Security Agreement and together with the
Borrower, collectively, the “Grantors” and, individually, each a “Grantor”); the
Lenders (as defined in the Credit Agreement) party hereto; and KeyBank National
Association, a national banking association, as the administrative agent (the
“Administrative Agent”).

 

RECITALS:

 

A.     The Borrower, the Administrative Agent, and the Grantors are parties to
the Amended and Restated Pledge and Security Agreement, dated as of October 12,
2016 (as previously amended and as the same may from time to time be further
amended, restated, supplemented or otherwise modified, the “Security
Agreement”).

 

 

B.     The Borrower, the Grantors the Administrative Agent, and the Lenders
party hereto desire to amend the Security Agreement to modify certain provisions
thereof as set forth herein.

 

AGREEMENT:

 

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower, the Administrative Agent and the Lenders
agree as follows:

 

Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Security Agreement.

 

Section 2. Amendments.

 

2.1     Amendments to Certain Definitions.

 

(i)     Excluded Deposit Account. The definition of “Excluded Deposit Account”
in Section 1.01 of the Security Agreement is hereby deleted in its entirety.

 

2.2     Deposit Accounts. Section 5.01(a) and Section 5.01(b) of the Security
Agreement are hereby deleted in their entirety and replaced with the following:

 

(a)     On the Amendment No. 4 Effective Date, Borrower shall furnish to
Administrative Agent a list of all of Borrower and the Grantors’ existing
Deposit Accounts. Within 90 days after the Amendment No. 4 Effective Date,
Borrower and the Grantors will execute, and cause Stearns Bank, as the
Depositary Bank, to execute Deposit Account Control Agreements (in such form as
reasonably agreed to by the Administrative Agent) encompassing no less than
eighty percent (80%) of Borrower’s and the Grantors’ Cash (measured as of March
31, 2018), and shall thereafter maintain such Deposit Account Control
Agreements. Within 90 days after an Event of Default has occurred, Borrower and
the Grantors will execute, and cause all of the Depositary Banks, to execute
Deposit Account Control Agreements (in such form as reasonably agreed to by the
Administrative Agent) for all of Borrower and the Grantors’ Deposit Accounts.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Neither the Borrower nor any of the Grantors shall establish any new
Deposit Accounts after the Amendment No. 4 Effective Date unless, prior to
depositing any funds into the Deposit Account, the Borrower or the Grantor, the
Administrative Agent, and the depository institution at which the account is to
be opened enter into a Control Agreement pursuant to which such depository
institution acknowledges the security interest of the Administrative Agent in
such Deposit Account, agrees to comply with instructions originated by the
Administrative Agent directing disposition of the funds in the Deposit Account
without further consent from the Borrower or such Grantor, and agrees to
subordinate and limit any security interest such depository institution may have
in the Deposit Account and waive all rights of set-off with respect thereto
(other than for customary fees and expenses and returned checks) on terms
reasonably satisfactory to the Administrative Agent.

 

Section 3. Effectiveness.

 

3.1 Conditions Precedent. This Amendment shall be effective when the conditions
precedent to the effective of Amendment No. 4 to Second Amended and Restated
Credit Agreement have been satisfied by Borrower and its Subsidiaries or waived
by Administrative Agent.

 

Section 4. Miscellaneous.

 

4.1    Representations and Warranties. The Borrower and each Grantor, by signing
below, hereby represents and warrants to the Administrative Agent and the
Lenders, on its own behalf and not on behalf of the other Credit Parties, that:

 

(i)      the Borrower and each Grantor has the legal power and authority to
execute and deliver this Amendment;

 

(ii)     the officers executing this Amendment on behalf of the Borrower and
each Grantor have been duly authorized to execute and deliver the same and bind
the Borrower or such Grantor with respect to the provisions hereof;

 

(iii)    the execution and delivery hereof by the Borrower or each Grantor and
the performance and observance by the Borrower and each Grantor of the
provisions hereof do not violate or conflict with the Organizational Documents
of the Borrower or any Grantor or any law applicable to the Borrower or any
Grantor or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
the Borrower or such Grantor;

 

(iv)     no Default or Event of Default exists under the Security Agreement, nor
will any occur immediately after the execution and delivery of this Amendment or
by the performance or observance of any provision hereof;

 

(v)      neither the Borrower nor any Grantor has any claim or offset against,
or defense or counterclaim to, any obligations or liabilities of the Borrower or
such Grantor under the Security Agreement or any other Loan Document;

 

(vi)     this Amendment constitutes a valid and binding obligation of the
Borrower and each Grantor in every respect, enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, or other similar laws of general application affecting the
enforcement of creditors’ rights or by general principles of equity limiting the
availability of equitable remedies; and

 

-2-

--------------------------------------------------------------------------------

 

 

(vii)    each of the representations and warranties set forth in Article III of
the Security Agreement is true and correct in all material respects as of the
date hereof, except to the extent that any thereof expressly relate to an
earlier date.

 

4.2     Security Agreement Unaffected. Each reference to the Security Agreement
in this Amendment or in any other Loan Document shall hereafter be construed as
a reference to the Security Agreement as amended hereby. Except as herein
otherwise specifically provided, all provisions of the Security Agreement shall
remain in full force and effect and be unaffected hereby. This Amendment is a
Loan Document. In the event of any conflict between the terms and provisions of
this Amendment and the terms and provisions of the Security Agreement, the terms
and provisions of this Amendment shall govern and prevail. In the event of any
conflict between the terms and provisions of the Security Agreement, as amended,
and the Credit Agreement, as amended, the terms and provisions of the Credit
Agreement shall govern and prevail.

 

4.3     Waiver. The Borrower and each Grantor, by signing below, hereby waives
and releases the Administrative Agent, each of the Lenders and their respective
Related Parties from any and all claims, offsets, defenses and counterclaims of
which the Borrower and any Grantor is aware, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.

 

4.4    Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of,
amend, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Security Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Security
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Credit Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Security Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective solely with respect to the matters expressly referred to herein.

 

4.5     Entire Agreement. This Amendment, together with the Security Agreement
and the other Loan Documents, integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

 

4.6     Counterparts This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
electronic signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

4.7   Governing Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER,
FOR ITSELF AND THE GRANTORS, HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY
CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK GOVERNS THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

-3-

--------------------------------------------------------------------------------

 

 

4.8     JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

[Signature pages follow.]

 

-4-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

 

By:

/s/ Berke Bakay

 

 

Name:

 Berke Bakay

 

 

Title:

Chief Executive Officer and President

 

          KeyBank National Association, a national banking association, as the
Administrative Agent and as a Lender             By: /s/ Quinn Kelly      Name:
 Quinn Kelly     Title: Vice President     ZB, N.A. dba Zions First National
Bank, a national banking association, as a Lender             By: /s/ Adam
Whitefield      Name:  Adam Whitefield     Title: Vice President               
                      Kona Restaurant Holdings, Inc.,     Kona Sushi, Inc.,    
Kona Macadamia, Inc.,     Kona Baltimore, Inc.,     Kona Grill International
Holdings, Inc.,     Kona Grill International, Inc.,     Kona Grill Puerto Rico,
Inc.,     each as a Grantor             By: /s/ Berke Bakay      Name:  Berke
Bakay     Title: President             Kona Texas Restaurants, Inc., as a
Grantor             By: /s/ Christi Hing     Name:  Christi Hing     Title:
Secretary   

 

 

-5-